Case 5:20-cv-00600-SMH-MLH Document 18 Filed 03/01/21 Page 1 of 6 PageID #: 510




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION

 JEREMY GRANT                                   CIVIL ACTION NO. 20-0600

 VERSUS                                         JUDGE S. MAURICE HICKS, JR.

 CITY OF SHREVEPORT, ET AL.                     MAGISTRATE JUDGE HORNSBY

                                MEMORANDUM RULING

       Before the Court is a Motion for Summary Judgment (Record Document 7) and an

 Amended and Supplemental Motion for Summary Judgment (Record Document 14) filed

 by Detective Taywania Jackson (“Detective Jackson”) and the City of Shreveport (“the

 Defendants”). Plaintiff, Jeremy Grant (“Grant”), opposes each motion. See Record

 Documents 12 & 16. For the following reasons, the Motions for Summary Judgment are

 GRANTED.

                    FACTUAL AND PROCEDURAL BACKGROUND

        On or about January 6, 2019, Grant was arrested by Detective Jackson and

 charged with second degree murder of his brother. See Record Document 1-1. Grant was

 then confined in Caddo Parish Correctional Center and was appointed counsel. On March

 18, 2019, a preliminary examination was held by the First Judicial District Court, Caddo

 Parish, Louisiana, Docket No. 363668, where Judge Charles Tutt found probable cause

 for Grant’s arrest. See Record Document 17. However, on April 24, 2019, the Caddo

 Parish District Attorney’s Office declined to prosecute and dismissed the charges against

 Grant. On April 25, 2019, Grant was released from custody.

       On April 16, 2020, Grant filed the instant suit alleging false imprisonment in

 violation of his federal Fourth and Fourteenth Amendment rights as well as state law



                                       Page 1 of 6
Case 5:20-cv-00600-SMH-MLH Document 18 Filed 03/01/21 Page 2 of 6 PageID #: 511




     wrongful arrest, failure to train, and negligent supervision claims. Prior to answering the

     complaint, the Defendants filed a Motion for Summary Judgment (Record Document 7)

     followed by an Amended Motion for Summary Judgment (Record Document 14) asserting

     Grant’s claims are precluded, prescribed, and lack factual support. Grant opposes the

     Motions claiming it was unreasonable for Officer Jackson to arrest him, that the Motions

     are premature, and that his wrongful arrest claims have not prescribed. See Record

     Document 12. The Defendants filed a Reply. See Record Document 16.

                                         LAW AND ANALYSIS

I.      Summary Judgment Standard

            Federal Rule of Civil Procedure 56 provides that the court “shall grant summary

     judgment if the movant shows that there is no genuine dispute as to any material fact and

     the movant is entitled to judgment as a matter of law.” F.R.C.P. 56(a). In a summary

     judgment motion, “a party seeking summary judgment always bears the initial

     responsibility of informing the district court of the basis for its motion, and identifying those

     portions of the pleadings . . . [and] affidavits, if any, which it believes demonstrate the

     absence of a genuine issue of material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323,

     106 S. Ct. 2548, 2553 (U.S. 1986) (internal quotations and citations omitted). “If a party

     fails to properly support an assertion of fact or fails to properly address another party’s

     assertion of fact as required by Rule 56(c), the court may . . . grant summary judgment.”

     F.R.C.P. 56(e)(3).

            If the movant meets this initial burden, the non-movant then has the burden of

     going beyond the pleadings and designating specific facts that prove that a genuine issue

     of material fact exists. See Celotex, 477 U.S. 317, 325, 106 S. Ct. 2548, 2554 (U.S. 1986);



                                               Page 2 of 6
Case 5:20-cv-00600-SMH-MLH Document 18 Filed 03/01/21 Page 3 of 6 PageID #: 512




  see Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994). A non-movant, however,

  cannot meet the burden of proving that a genuine issue of material fact exists by providing

  only “some metaphysical doubt as to the material facts, by conclusory allegations, by

  unsubstantiated assertions, or by only a scintilla of evidence.” Little, 37 F.3d 1069, 1075

  (5th Cir. 1994).

II.   Analysis

          Addressing first Grant’s argument that the Defendants’ Motions for Summary

  Judgment are premature, while a court does have the discretion to dismiss a motion for

  summary judgment as untimely, the rule itself permits the filing of a motion at any time

  until 30 days after close of discovery.1 Based on the points raised by the Defendants, the

  Court believes these Motions are ripe for ruling.

          The Defendants advance three main arguments between their two Motions. First,

  they argue that Grant’s federal false imprisonment and state wrongful arrest claims have

  prescribed. Second, they contend that Grant is precluded from bringing his false

  imprisonment and wrongful arrest claims under a theory of collateral estoppel because

  Judge Tutt found probable cause in his criminal case. Third, they assert that because

  Judge Tutt found probable cause for Grant’s arrest, Detective Jackson acted reasonably

  in arresting Grant. As result, Grant’s failure to train and negligent supervision claims fail.

          a. Prescription

          For a section 1983 claim, the statute of limitations is borrowed from the state in

  which the alleged tort was committed. See Wallace v. Kato, 549 U.S. 384, 387, 127 S.Ct.



  1
    “Unless a different time is set by local rule or the court orders otherwise, a party may file a motion
  for summary judgment at any time until 30 days after the close of all discovery.” Fed. R. Civ. P.
  56(b).
                                               Page 3 of 6
Case 5:20-cv-00600-SMH-MLH Document 18 Filed 03/01/21 Page 4 of 6 PageID #: 513




 1091, 1094 (2007). Under Louisiana law, Grant’s false imprisonment claim is subject to a

 liberative prescription of one year. See La. C.C. art. 3492. When the prescriptive period

 commences, however, is a question of federal law. The United States Supreme Court in

 Wallace v. Kato determined that the statute of limitations on a false imprisonment claim

 begins to run once the false imprisonment ends or, more specifically, when the victim is

 held “pursuant to such process” as being arraigned or bound over for trial. Wallace, 549

 U.S. at 389, 127 S.Ct. at 1096.

        In the present case, Grant asserts his false imprisonment claim did not begin to

 run until after he was released from prison on April 25, 2019, because he was never

 formally arraigned. See Record Document 12 at 15. However, as the Defendants point

 out, Judge Tutt found probable cause for Grant’s arrest on March 18, 2019. Following the

 Supreme Court’s reasoning, the alleged false arrest or imprisonment ended once the

 arrest was found to be supported by probable cause. Grant had one year from March 18,

 2019, to bring his federal false imprisonment claim.2 Because he did not file the claim until

 April of 2020, his claim has prescribed.

        Similarly, Grant’s state claim of wrongful arrest has a liberative prescription period

 of one year which commences on the date of arrest. See La. C.C. art. 3492.3 Grant was

 arrested on January 6, 2019. Because Grant failed to file suit before January 6, 2020, the

 claim has prescribed. In light of the prescription of both the false imprisonment and




 2
   The Court recognizes that under Louisiana Criminal Procedure, a defendant must be brought
 before a judge within 72 hours of his arrest See La. C. Cr. P. art. 230.1. Arguably, a defendant’s
 “false imprisonment” ends at the initiation of this proceeding, however, the Court finds here that
 the probable cause hearing is when Grant’s false imprisonment ceased, and his prescriptive
 period commenced.
 3
   Prescription for a delictual action begins to run on the day the injury or damage is sustained.
                                           Page 4 of 6
Case 5:20-cv-00600-SMH-MLH Document 18 Filed 03/01/21 Page 5 of 6 PageID #: 514




 wrongful arrest claims, the Court sees no need to address whether the doctrine of

 collateral estoppel is applicable to preclude Grant’s claims.

        b. Liability of the City

        Turning to Grant’s remaining claim, Grant argues that because the City of

 Shreveport failed to properly train and supervise its employee, Detective Jackson, he

 suffered constitutional harm. Contrarily, the Defendants believe there is no merit to his

 claims, reasoning that because Judge Tutt found probable cause, Detective Jackson

 committed no misconduct for which the City is liable.

        Under Louisiana law, to hold an employer liable for the alleged tort of an employee

 based on the direct negligence of the employer’s hiring and supervision requires analysis

 under the duty-risk framework. See Griffin v. Kmart, Inc., 00-1334 (La. App. 5 Cir.

 11/28/00); 776 So.2d 1226, 1231. However, before a court can assess the employer’s

 liability, there must exist an act or omission by the employee that caused damage to the

 victim. See Stein v. City of Gretna, 17-554 (La. App. 5 Cir. 5/30/18); 250 So.3d 330, 337.

 Grant argues Detective Jackson committed an act of misconduct when she arrested

 Grant without probable cause and that no reasonable officer could have deduced

 probable cause from the totality of his circumstances. According to Grant, Detective

 Jackson did not interview all individuals potentially involved in the murder and failed to

 confirm Renatas Thomas’s conflicting statements before hastily determining that

 probable cause existed to arrest. See Record Document 12 at 15, 16.

        Put plainly, Grant’s claim hinges on whether there was in fact probable cause when

 he was arrested. The Court believes that question has already been answered by Judge

 Tutt. The Court agrees with the Defendants that because Detective Jackson’s initial



                                        Page 5 of 6
Case 5:20-cv-00600-SMH-MLH Document 18 Filed 03/01/21 Page 6 of 6 PageID #: 515




   probable cause determination was confirmed by the trial court, she committed no

   misconduct in violation of Grant’s constitutional rights. In the absence of employee

   misconduct, the City of Shreveport has no liability to Grant. Grant’s failure to train and

   negligent supervision claims are DISMISSED.4

III.   Conclusion

          For the foregoing reasons,

          IT IS ORDERED that the Defendants’ Motion for Summary Judgment (Record

   Document 7) and the Amended and Supplemental Motion for Summary Judgment

   (Record Document 14) are GRANTED.

          IT IS FURTHER ORDERED that this civil action be DISMISSED.

          A judgment consistent with the terms of the instant Memorandum ruling will issue

   herewith.

          THUS DONE AND SIGNED in Shreveport, Louisiana, this 1st day of March, 2021.




   4
    The Court notes that Grant’s original complaint appears to allege vicarious liability on the part of
   the City. However, as the Defendants point out, the City’s liability is more properly termed as
   direct rather than vicarious. Yet, the Court reaches the same conclusion because of the lack of
   misconduct by Detective Jackson.
                                              Page 6 of 6
